398 A.2d 305 (1979)
Christine E. WHITCOMB
v.
Wayne W. WHITCOMB, Sr.
No. 10-78.
Supreme Court of Vermont.
February 6, 1979.
Paterson, Gibson & Noble, Montpelier, for plaintiff.
Averill Laundon, Waterbury, for defendant.
Before BARNEY, C. J., and DALEY, LARROW, BILLINGS and HILL, JJ.
PER CURIAM.
Both plaintiff and defendant sought a divorce in the Washington Superior Court. After a contested hearing, the trial court granted the plaintiff a decree of divorce. The defendant appeals, asserting that the court abused its discretion in its decree concerning the division of property between the parties.
15 V.S.A. § 751 provides that the court shall:
decree such disposition of the property owned by the parties separately, jointly, or by the entirety, as shall appear just and equitable, having regard to the respective merits of the parties, to the condition in which they shall be left by such divorce, [and] to the party through whom the property was acquired. . ..
The statute confers upon the court a great degree of discretion. Unless it appears on review that such discretion has been withheld, abused, or exercised on grounds clearly untenable or to an extent clearly unreasonable, the decree must stand. Sweeney v. Sweeney, 136 Vt. 199, 388 A.2d 388 (1978); Peisch v. Peisch, 132 Vt. 514, 321 A.2d 67 (1974). On the record before us none of these infirmities appear.
Judgment affirmed.